    Case 1:17-cv-00036-EGS-DAR Document 247-2 Filed 08/24/20 Page 1 of 14




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

FEDERAL DEPOSIT INSURANCE
CORPORATION,

               Plaintiff,

       v.                                              Case No. 1:17-cv-36-EGS

BANK OF AMERICA, N.A.,

               Defendant.


                                 DECLARATION OF ERIC LYTTLE

       I, Eric Lyttle, declare as follows:

       1.      I am a partner at the law firm of Quinn Emanuel Urquhart & Sullivan, LLP, and I

am licensed to practice law in the state of Virginia and the District of Columbia, as well as

several federal courts. I make this declaration based on personal knowledge and could testify

competently regarding the matters stated herein.

       2.      Attached hereto as Exhibit 25 is a true and correct copy of BANA’s Amended

Objections and Responses to the FDIC’s Second Set of Interrogatories, dated June 7, 2019 and

verified June 18, 2019.

       3.      Attached hereto as Exhibit 26 is a true and correct copy of BANA’s Objections

and Responses to the FDIC’s First Set of Requests for Admission, dated July 16, 2018.

       4.      Attached hereto as Exhibit 27 is a true and correct copy of BANA’s Second

Amended Responses to the FDIC’s Interrogatory Nos. 15-19 & 22.

       5.      Attached hereto as Exhibit 28 is a true and correct copy of the parties’ Joint

Stipulations of Fact, dated July 11, 2019.




                                                   1
    Case 1:17-cv-00036-EGS-DAR Document 247-2 Filed 08/24/20 Page 2 of 14




       6.      Attached hereto as Exhibit 29 is a true and correct copy of the transcript of the

deposition of Brenda Bruno, dated April 25, 2019.

       7.      Attached hereto as Exhibit 30 is a true and correct copy of excerpts of the

transcript of the deposition of Tracy Bower, dated April 2, 2019.

       8.      Attached hereto as Exhibit 31 is a true and correct copy of excerpts of the

transcript of the deposition of Clarette Cain, dated October 4, 2019.

       9.      Attached hereto as Exhibit 32 is a true and correct copy of excerpts of the

transcript of the deposition of Scott Ciardi, dated November 10, 2019.

       10.     Attached hereto as Exhibit 33 is a true and correct copy of excerpts of the

transcript of the deposition of Christopher Cook, dated May 16, 2019.

       11.     Attached hereto as Exhibit 34 is a true and correct copy of excerpts of the

transcript of the deposition of Pierre Cormier, dated May 10, 2019.

       12.     Attached hereto as Exhibit 35 is a true and correct copy of excerpts of the

transcript of the deposition of Barbara Entwistle, dated September 24, 2019.

       13.     Attached hereto as Exhibit 36 is a true and correct copy of excerpts of the

transcript of the deposition of Carol Hoke-Milligan, dated May 8, 2019.

       14.     Attached hereto as Exhibit 37 is a true and correct copy of excerpts of the

transcript of the deposition of Christopher Hovik, dated May 3, 2019.

       15.     Attached hereto as Exhibit 38 is a true and correct copy of excerpts of the

transcript of the deposition of Karen Ingwersen, dated August 1, 2019.

       16.     Attached hereto as Exhibit 39 is a true and correct copy of excerpts of the

transcripts of the depositions of John James, dated October 24, 2019 & December 10, 2019.




                                                 2
    Case 1:17-cv-00036-EGS-DAR Document 247-2 Filed 08/24/20 Page 3 of 14




       17.     Attached hereto as Exhibit 40 is a true and correct copy of excerpts of the

transcript of the deposition of Jaspreet Mann, dated August 23, 2019.

       18.     Attached hereto as Exhibit 41 is a true and correct copy of excerpts of the

transcript of the deposition of John Marshall, dated May 23, 2019.

       19.     Attached hereto as Exhibit 42 is a true and correct copy of excerpts of the

transcript of the deposition of Patrick Mitchell, dated November 15, 2019.

       20.     Attached hereto as Exhibit 43 is a true and correct copy of excerpts of the

transcript of the deposition of Munsell St. Clair, dated November 6, 2019.

       21.     Attached hereto as Exhibit 44 is a true and correct copy of excerpts of the

transcript of the deposition of La’Tonza Pettus, dated April 24, 2019.

       22.     Attached hereto as Exhibit 45 is a true and correct copy of excerpts of the

transcript of the deposition of Robert Sharman, dated November 21, 2019.

       23.     Attached hereto as Exhibit 46 is a true and correct copy of excerpts of the

transcript of the deposition of Amy Ulsh, dated November 5, 2019.

       24.     Attached hereto as Exhibit 47 is a true and correct copy of excerpts of the

transcript of the deposition of Bryan Wood, dated April 12, 2019.

       25.     Attached hereto as Exhibit 48 is a true and correct copy of excerpts of the

transcript of the deposition of Naxin Xu, dated October 30, 2019.

       26.     Attached hereto as Exhibit 49 is a true and correct copy of excerpts of the

transcript of the deposition of Scott Carnahan, dated June 23, 2020.

       27.     Attached hereto as Exhibit 50 is a true and correct copy of excerpts of the

transcript of the deposition of Brenda Bruno, dated January 23, 2020.




                                                3
   Case 1:17-cv-00036-EGS-DAR Document 247-2 Filed 08/24/20 Page 4 of 14




        28.   Attached hereto as Exhibit 51 is a true and correct copy of the expert report of

Karl Snow, dated January 31, 2020.

        29.   Attached hereto as Exhibit 52 are true and correct copies of documents produced

by BANA in this matter. These documents contain the signatures of BANA directors Robert

Scully, Sue Beis, Jack Bovender, Lionell Nowell, David Yost, Sharon Allen, Pierre de Weck,

and Chad Holiday attesting to correctness of BANA 4Q2014 Call Reports.

        30.   Attached hereto as Exhibit 53 is a true and correct copy of the expert report of

Lynn E. Turner, dated January 31, 2020.

        31.   Attached hereto as Exhibit 54 is a true and correct copy of a document produced

by BANA in this matter, bearing bates number BANA-00106063 through BANA-00106079.

This document contains a December 12, 2011 email with attachments from B. Wood to M.

Wood.

        32.   Attached hereto as Exhibit 55 is a true and correct copy of a document produced

by BANA in this matter, bearing bates number FDIC_00003533. This document contains an

October 3, 2012 email with attachments from N. Xu to S. Ledbetter.

        33.   Exhibit 56 is intentionally omitted.

        34.   Attached hereto as Exhibit 57 are true and correct copies of documents produced

by BANA in this matter. These documents contain (1) the signed CFO attestation; (2) the signed

Certification for Bank of America, N.A. Call Report to the Audit Committee; and (3) the signed

Certification for Bank of America, N.A. Call Report to the Chief Financial Officer for 1Q2012 –

4Q2014.




                                                4
      Case 1:17-cv-00036-EGS-DAR Document 247-2 Filed 08/24/20 Page 5 of 14




        35.    Attached hereto as Exhibit 58 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00154664 through BANA-00154666.

This document contains a May 25, 2011 email with an attachment from B. Wood to C. Pray et al.

        36.    Attached hereto as Exhibit 59 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00181389 through BANA-00181391.

This document contains a June 15, 2011 email with an attachment from B. Wood to C. Pray et al.

        37.    Attached hereto as Exhibit 60 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00106514 through BANA-00106515.

This document contains a July 15, 2011 email with an attachment from B. Wood to P. Cormier et

al.

        38.    Attached hereto as Exhibit 61 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00003273 through BANA-00003348.

This document contains a July 28, 2011 email with attachments from T. Bower to E. Garrison.

        39.    Attached hereto as Exhibit 62 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00105026 through BANA-00105029.

This document contains a October 21, 2011 email with an attachment from B. Wood to A. Weed.

        40.    Attached hereto as Exhibit 63 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00024674 through BANA-00024745.

This document contains a October 27, 2011 email with an attachment from E. Jaklitsch to J.

James et al.

        41.    Attached hereto as Exhibit 64 is an excerpted true and correct copy of a document

produced by BANA in this matter, bearing bates numbers BANA-00105254 through BANA-




                                               5
    Case 1:17-cv-00036-EGS-DAR Document 247-2 Filed 08/24/20 Page 6 of 14




00105273. This document contains a May 10, 2012 email with an attachment from B. Smith to

C. Carroll et al.

        42.     Attached hereto as Exhibit 65 is a true and correct native copy of a document

produced by BANA in this matter beginning with bates number BANA-00105409. The

document contains a December 22, 2011 email from B. Wood to J. Marshall.

        43.     Attached hereto as Exhibit 66 is a true and correct copy of a document produced

by BANA in this matter. This document contains an October 20, 2010 email with attachments

from R. Sharman to R. Gordon et al.

        44.     Attached hereto as Exhibit 67 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00100823 through BANA-00100824.

This document contains a January 5, 2012 email from C. Hoke-Milligan to B. Wood.

        45.     Attached hereto as Exhibit 68 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00094090 through BANA-00094091.

This document contains a January 25, 2012 email from J. Marshall to B. Wood.

        46.     Attached hereto as Exhibit 69 is a true and correct copy of a document produced

by BANA in this matter, bearing bates number BANA-00054468. This document contains a

March 7, 2012 email from L. Pettus to B. Wood et. al.

        47.     Exhibit 70 is intentionally omitted.

        48.     Attached hereto as Exhibit 71 is a true and correct copy of a document produced

by BANA in this matter bearing bates numbers BANA-0002960 through BANA-00002975.

This document contains a Regulatory Change Summary with attachments.

        49.     Exhibit 72 is intentionally omitted.




                                                  6
   Case 1:17-cv-00036-EGS-DAR Document 247-2 Filed 08/24/20 Page 7 of 14




        50.   Attached hereto as Exhibit 73 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00105463 through BANA-00105504.

This document contains a December 28, 2011 email with attachments from J. Marshall to C.

Hoke-Milligan.

        51.   Exhibit 74 is intentionally omitted.

        52.   Attached hereto as Exhibit 75 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00100328 through BANA-00100330.

This document contains a December 22, 2011 email from J. Marshall to C. Hoke-Milligan and B.

Wood.

        53.   Exhibit 76 is intentionally omitted.

        54.   Attached hereto as Exhibit 77 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00140273 through BANA-00140276.

This document contains a April 15, 2011 email from R. Strand to M. Abbott-Barr.

        55.   Attached hereto as Exhibit 78 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00052401 through BANA-00052437.

This document contains a December 20, 2011 email with attachments from P. Cormier to K.

Ingwersen and L. Pettus.

        56.   Attached hereto as Exhibit 79 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00020558 through BANA-00020560.

This document contains a July 7, 2011 email from P. Cormier to E. Jaklitsch and R. Arora.

        57.   Attached hereto as Exhibit 80 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00094061 through BANA-00094062.

This document contains a March 5, 2012 email from P. Cormier to J. Mann et al.




                                                7
    Case 1:17-cv-00036-EGS-DAR Document 247-2 Filed 08/24/20 Page 8 of 14




       58.    Attached hereto as Exhibit 81 is a true and correct copy of a document produced

by BANA in this matter, bearing bates number BANA-00157438. This document contains a July

5, 2013 email from P. Cormier to D. Sale et al.

       59.    Attached hereto as Exhibit 82 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00186233 through BANA-00186235.

This document contains a July 26, 2013 email from R. Strand to himself et al.

       60.    Attached hereto as Exhibit 83 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00139537 through BANA-00139542.

This document contains an August 13, 2011 email from R. Strand to himself et al.

       61.    Exhibit 84 is intentionally omitted.

       62.    Attached hereto as Exhibit 85 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00149248 through BANA-00149252.

This document contains a December 16, 2011 email from D. Seguine to N. Caverley et al.

       63.    Exhibit 86 is intentionally omitted.

       64.    Attached hereto as Exhibit 87 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00187305 through BANA-00187307.

This document contains a December 20, 2011 email from J. Harris to J. Mann et al.

       65.    Attached hereto as Exhibit 88 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00094364 through BANA-00094388.

This document contains a January 26, 2012 email from P. Cormier to B. Wood.

       66.    Attached hereto as Exhibit 89 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00094412 through BANA-00094413.




                                                  8
    Case 1:17-cv-00036-EGS-DAR Document 247-2 Filed 08/24/20 Page 9 of 14




This document contains a January 27, 2012 email with an attachment from J. Marshall to A.

Weed et al.

        67.     Attached hereto as Exhibit 90 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00105056 through BANA-00105060.

This document contains an August 17, 2011 email with attachments from B. Wood to E. Buie.

        68.     Exhibit 91 is intentionally omitted.

        69.     Attached hereto as Exhibit 92 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00183191 through BANA-00183195.

This document contains a January 23, 2012 email with an attachment from C. Hoke Milligan to

I. Marcotte et al.

        70.     Exhibit 93 is intentionally omitted.

        71.     Attached hereto as Exhibit 94 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00125962 through BANA-00125968.

This document contains a December 15, 2011 email with an attachment from C. Johnson to F.

Benesh.

        72.     Exhibit 95 is intentionally omitted.

        73.     Exhibit 96 is intentionally omitted.

        74.     Exhibit 97 is intentionally omitted.

        75.     Attached hereto as Exhibit 98 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00190517 through BANA-00190523.

This document contains a January 5, 2012 email from K. Hains to G. Hobby et al.




                                                  9
   Case 1:17-cv-00036-EGS-DAR Document 247-2 Filed 08/24/20 Page 10 of 14




       76.    Attached hereto as Exhibit 99 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00183551 through BANA-00183553.

This document contains a January 3, 2012 email from J. Harris to J. Mann et al.

       77.    Exhibit 100 is intentionally omitted.

       78.    Attached hereto as Exhibit 101 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00179547 through BANA-00179553.

This document contains a January 24, 2012 email with an attachment from B. Entwistle to C.

Reisinger.

       79.    Attached hereto as Exhibit 102 is a true and correct excerpted copy of a document

produced by BANA in this matter bearing bates numbers BANA-00024350 through BANA-

00024497. This document contains an August 5, 2011 email with attachments from S. Steven to

T. Bower.

       80.    Attached hereto as Exhibit 103 is a true and correct copy of a document produced

by BANA in this matter, bearing bates numbers BANA-00149157 through BANA-00149160.

This document contains a June 10, 2016 email from R. Shearer to C. Ackerlund and J. James.

       81.    Exhibit 104 is intentionally omitted.

       82.    Exhibit 105 is intentionally omitted.

       83.    Exhibit 106 is intentionally omitted.

       84.    Exhibit 107 is intentionally omitted.

       85.    Attached hereto as Exhibit 108 is a true and correct native copy of a document

produced by BANA in this matter, bearing bates number BANA-00193624. This document

contains the 2010 SSG Horizontal Report.

       86.    Exhibit 109 is intentionally omitted.




                                               10
   Case 1:17-cv-00036-EGS-DAR Document 247-2 Filed 08/24/20 Page 11 of 14




       87.    Attached hereto as Exhibit 110 is a true and correct copy of a document produced

by the FDIC in this matter, bearing bates number FDIC_00004828 through FDIC_00004831.

This document contains an October 26, 2016 email with attachments from B. Bruno to herself.

       88.    Attached hereto as Exhibit 111 is a true and correct copy of a document produced

by BANA in this matter bearing bates number BANA_00182761, which is an email from B.

Wood to A. Ulsh (née Crew) dated February 27, 2012.

       89.    Attached hereto as Exhibit 112 is a true and correct copy of a document produced

by the FDIC in the matter bearing bates number FDIC_00001240 through FDIC_00001242-001.

This document contains an email from J. Smiley to C. Cook dated May 17, 2012 with an

attachment.

       90.    Attached hereto as Exhibit 113 is a true and correct copy of a document produced

by BANA in this matter bearing bates number BANA-00132892 through BANA-00132896.

This document contains an email from A. Ulsh (née Crew) to B. Wood and N. Berton dated

February 29, 2012 with an attachment.

       91.    Attached hereto as Exhibit 114 is a true and correct copy of a document produced

by the FDIC in the matter bearing bates number FDIC_00001492-001 through

FDIC_000011492-002. This document contains an email from D. Swett to P. Mitchell dated

January 5, 2012.

       92.    Attached hereto as Exhibit 115 is the report of the Senior Supervisors Group

(SSG), “Progress Report on Counterparty Data”, originally filed as [ECF 38-7], dated January

15, 2014.

       93.    Exhibit 116 is intentionally omitted.

       94.    Exhibit 117 is intentionally omitted.




                                               11
   Case 1:17-cv-00036-EGS-DAR Document 247-2 Filed 08/24/20 Page 12 of 14




       95.    Exhibit 118 is intentionally omitted.

       96.    Attached hereto as Exhibit 119 is a true and correct copy of a document produced

by BANA in this matter bearing bates numbers BANA-00253814 through BANA-00253816.

This documents contains (1) the signed CFO attestation; (2) the signed Certification for Bank of

America, N.A. Call Report to the Audit Committee; and (3) the signed Certification for Bank of

America, N.A. Call Report to the Chief Financial Officer for 3Q2011.

       97.    Attached hereto as Exhibit 120 is a true and correct copy of a document produced

by BANA in this matter bearing bates number BANA-00253839. This document is BANA’s

Top 20 Counterparty Exposure Breakdown Report for 1Q13-4Q14.

       98.    Attached hereto as Exhibit 121 is a true and correct copy of a document produced

by BANA in this matter bearing bates number BANA-00105016. This document is BANA’s

Top 20 Counterparty Exposure Breakdown Report for 2Q11-4Q11.

       99.    Attached hereto as Exhibit 122 is a true and correct copy of a document produced

by BANA in this matter bearing bates number BANA-00095691. This document is BANA’s

Top 20 Counterparty Exposure Breakdown Report for 1Q12.

       100.   Attached hereto as Exhibit 123 is a true and correct copy of a document produced

by BANA in this matter bearing bates number BANA-00097474. This document is BANA’s

Top 20 Counterparty Exposure Breakdown Report for 2Q12.

       101.   Attached hereto as Exhibit 124 is a true and correct copy of a document produced

by BANA in this matter bearing bates number BANA-00097472. This document is BANA’s

Top 20 Counterparty Exposure Breakdown Report for 3Q12.




                                               12
   Case 1:17-cv-00036-EGS-DAR Document 247-2 Filed 08/24/20 Page 13 of 14




       102.      Attached hereto as Exhibit 125 is a true and correct copy of a document produced

by BANA in this matter bearing bates number BANA-00098413. This document is BANA’s

Top 20 Counterparty Exposure Breakdown Report for 4Q12.

       103.      Attached hereto as Exhibit 126 is a true and correct copy of a document produced

by BANA in this matter bearing bates numbers BANA-00205136 through BANA-00205171.

This document contains the September 2013 BIS Guidelines for Reporting Institution-to-

Institution Data.

       104.      Exhibit 127 is intentionally omitted.

       105.      Attached hereto as Exhibit 128 is a true and correct copy of a document produced

by BANA in this matter bearing bates numbers BANA-00314986 through BANA-00314997.

This document contains an email with an attachment from A. Shepard to K. Craigmile dated

June 14, 2010.

       106.      Exhibit 129 is intentionally omitted.

       107.      Attached hereto as Exhibit 130 is a true and correct copy of a document produced

by BANA in this matter bearing bates number BANA-00314681. This document contains the

Summary BANA Call Report (FFIEC 031) Flowchart.

       108.      Exhibit 131 is intentionally omitted.

       109.      Attached hereto as Exhibit 132 is a true and correct copy of BANA’s Amended

Objections and Responses to the FDIC’s Interrogatory Nos. 9-11 dated July 16, 2019.

       110.      Exhibit 133 is intentionally omitted.

       111.      Attached hereto as Exhibit 134 is a true and correct copy of a document produced

by the FDIC in this matter, bearing bates number FDIC_00015724 through




                                                  13
   Case 1:17-cv-00036-EGS-DAR Document 247-2 Filed 08/24/20 Page 14 of 14




FDIC_R_00015726_0045. This document contains a February 25, 2011 email from B. Bruno to

R. Storch.

       112.   Attached hereto as Exhibit 135 is a true and correct copy of a document produced

by BANA in this matter, bearing bates number BANA-00314998 through BANA-00315110.

This document is dated November 4, 2011 and entitled SSG Top Counterparty Data - 2011 Data

Horizontal Survey.

       113.   Attached hereto as Exhibit 136 is a true and correct copy of a document produced

by the FDIC in this matter, bearing bates number FDIC_00001155 through FDIC_00001156-

002. This document contains a October 29, 2014 email from C. Hovik to S. Ciardi.

       114.   Attached hereto as Exhibit 137 is a true and correct copy of a document produced

by BANA in this matter, bearing bates number BANA-00296990 through BANA-00296991.

This document contains a April 17, 2012 email from C. Provato to P. Cormier et al.

       115.   Attached hereto as Exhibit 138 is a true and correct copy of a document produced

by BANA in this matter, bearing bates number BANA-00178618 through BANA-00178620.

This document contains a October 16, 2012 email from C. Provato to P. Cormier et al.

       I declare under penalty of perjury that the foregoing is true and correct.




       Executed on August 24, 2020, in Arlington, VA.



                                                 _________________
                                                 Eric Lyttle
                                                 Partner
                                                 Quinn Emanuel Urquhart & Sullivan, LLP




                                                14
